Citation Nr: 0814967	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  02-14 227	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to February 
1973. 

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied service connection for 
bilateral hearing loss.  

In a September 2005 decision, the Board affirmed the RO's 
denial of the benefit on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  In November 2007, the Court vacated 
that Board's decision and remanded the case to the Board for 
readjudication.  In December 2007, the Court entered 
judgment, and mandate was issued in February 2008.  In April 
2008, the Secretary notified the Court of the appellant's 
death and moved to withdraw the judgment, recall the mandate, 
vacate the Board's decision and dismiss the appeal.  In April 
2008, the Court recalled the Court's judgment and mandate, 
vacated the September 2005 Board decision, and dismissed the 
appeal for lack of jurisdiction.  


FINDING OF FACT

On April 3, 2008 the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, Lincoln, Nebraska, 
that the appellant died in October 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.



		
S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


